DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 03/21/2021.
Claims 1-15 are pending and are rejected.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0158249, filed on 12/10/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 and 01/12/2022 were file.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: “the relatively high calculated similarity” in line 8 should be written as a relatively high calculated similarity”.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20130089959 A) in view of Kwak (KR 101817011 B1).
As to claim 1, Choi teaches an electronic apparatus, comprising:
a communication interface ([0016] the server includes communication interface and processor as obviously); and
a processor configured to receive log data of a plurality of devices connected to a network through the communication interface ([0022], fig. 1, such a life log may be measured by the mobile terminals 100 and then transferred to the server 200 in real time and accumulated in the server 200; [0017] communicate via wireless network), 
acquire operation time information of each of the devices from the received log data ([0022] the server 200 may include a life log collecting unit that collects the user's life log from the plurality of mobile terminals 100, [0018] wherein the life log includes time information corresponding to the location information together), 
([0023] the server 200 may include a lifestyle similarity inference unit for inferring the similarity of users' lifestyles from the collected life logs; [0031] Users may be grouped into a plurality of groups according to the similarity inference result).
Choi does not explicitly teach
calculate similarity of the operation time between the plurality of devices based on the acquired operation time information,
Kwak teaches
calculate similarity of the operation time between the plurality of devices based on the acquired operation time information ([0018] the density-based clustering may be characterized in that the neighboring points are generated by reflecting a threshold for determining the order and temporal similarity of transmission pings; [0023] generating a plurality of cluster measurements by performing density-based clustering with respect to the accumulated detection measurement values in consideration of spatial and temporal correlation),
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Choi disclosure, the determining the temporal similarly of transmission pings, as taught by Kwak.  One would be motivated to do so for classifying a target and a clutter by validating the plurality of cluster measurements for each cluster; and a removal unit that removes the clutter to generate a final detection measurement value.	

As to claim 10, Choi teaches a method of controlling an electronic apparatus, comprising:
receiving log data of a plurality of devices connected to a network through a communication interface ([0022], fig. 1, such a life log may be measured by the mobile terminals 100 and then transferred to the server 200 in real time and accumulated in the server 200; [0017] communicate via wireless network);
acquiring operation time information of each of the devices from the received log data ([0022] the server 200 may include a life log collecting unit that collects the user's life log from the plurality of mobile terminals 100, [0018] wherein the life log includes time information corresponding to the location information together);
determining a device group including two or more devices with the relatively high calculated similarity among the plurality of devices ([0023] the server 200 may include a lifestyle similarity inference unit for inferring the similarity of users' lifestyles from the collected life logs; [0031] Users may be grouped into a plurality of groups according to the similarity inference result).
Choi does not explicitly teach
calculating similarity of the operation time between the plurality of devices based on the acquired operation time information; 
Kwak teaches
calculating similarity of the operation time between the plurality of devices based on the acquired operation time information ([0018] the density-based clustering may be characterized in that the neighboring points are generated by reflecting a threshold for determining the order and temporal similarity of transmission pings; [0023] generating a plurality of cluster measurements by performing density-based clustering with respect to the accumulated detection measurement values in consideration of spatial and temporal correlation);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Choi disclosure, the determining the temporal similarly of transmission pings, as taught by Kwak.  One would be motivated to do so for classifying a target and a 

As to claims 2 and 11, Choi and Kwak teach all the limitations of claims 1 and 10, wherein Choi further teaches
the processor extracts a timestamp of each of the devices from the received log data, and generates a time index indicating the operation time information from the extracted timestamp ([00252] location information for 3 days of user A may be provided as a life log together with time information; [0026] The 3-day life log for user A is shown in the lower left corner of FIG. 2 as a tree.  In the tree, the daily, weekly, or monthly life log is expressed along with location information and the frequency of visits for each time zone).

As to claims 7 and 15, Choi and Kwak teach all the limitations of claims 1 and 10, wherein Choi further teaches
the processor represents the determined device group as a graph in which two or more devices with relatively high similarity are connected to each other ([0032], fig. 2, thee server 200 may include a ranking determiner that ranks a plurality of groups clustered according to a degree of similarity in lifestyle between users according to a predetermined criterion).

As to claim 8, Choi and Kwak teach all the limitations of claim 7, wherein Choi further teaches 
the processor provides an image represented by the graph to at least one external apparatus through the communication interface ([0037] the ranked, which includes graph as in fig. 2 clustering state and status may be provided to a third party).

As to claim 9, Choi and Kwak teach all the limitations of claim 7, Choi further teaches:
a display configured to display the image represented by the graph ([0030] The obtained lifestyle similarity between users may be displayed in a two dimensional matrix as shown in the lower right of FIG. 2.  That is, the degree of similarity between the same users is displayed as 100).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20130089959 A) in view of Kwak (KR 101817011 B1) and further in view of Shatzkamer (US 20150112767 A1).
As to claim 3, Choi and Kwak teach the electronic apparatus of claim 2, Choi does not explicitly teach
wherein the time index includes a bitmap-based compressed time slot.
wherein the time index includes a bitmap-based compressed time slot ([0037] The demographics analytical models may leverage compressed bitmap (CBM) custom aggregate indexing to modify real-time counters for one or more demographic models for one or more advertising domains).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Choi disclosure, the bitmap-based compressed time slot, as taught by Kwak.  One would be motivated to do so for using network mobility events to build advertising demographics.

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20130089959 A) in view of Kwak (KR 101817011 B1) and further in view of Kim (US 20190327164 A1).
As to claims 4 and 12, Choi and Kwak teach all the limitations of claims 1 and 10, Choi does not explicitly teach 
wherein the calculated similarity has a value between 0 and 1.

wherein the calculated similarity has a value between 0 and 1 ([0060] when the cosine similarity is close to 1 (i.e., result value≈1), it can be determined that the similarity between the two vectors is high. When the cosine similarity is close to 0, it may be determined that the similarity between both vectors is low).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Choi disclosure, the determining the similarly in a range of 0 to 1, as taught by Kim.  One would be motivated to do so for analyzing traffic based on a flow. 

As to claims 5 and 13, Choi, Kwak, and Kim teach all the limitations of claims 4 and 12, wherein Kwak further teaches
the processor determines the device group including a corresponding device when the calculated similarity of the operation time between the plurality of devices is equal to or greater than a predetermined reference value ([0046] a threshold for determining temporal similarity.  If the proposed modified clustering is performed, some points with low temporal relevance are not included in the cluster even for spatially dense targets).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Choi disclosure, the threshold for determine temporal similarity, as taught by Kwak.  One would be motivated to do so for classifying a target and a clutter by validating the plurality of cluster measurements for each cluster; and a removal unit that removes the clutter to generate a final detection measurement value.	

As to claims 6 and 14, Choi and Kwak teach all the limitations of claims 4 and 12, wherein Kwak further teaches
 ([0022] the straightness may be characterized in that it is generated by applying a compensation threshold that reflects the number of consecutive pings transmitted and the length of a straight line for the cluster; [0023] a removal unit that removes the clutter to generate a final detection measurement value).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Choi disclosure, the removing cluster based on value, as taught by Kwak.  One would be motivated to do so for classifying a target and a clutter by validating the plurality of cluster measurements for each cluster; and a removal unit that removes the clutter to generate a final detection measurement value.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 11178509 B2). Determining Qualified Devices Using Zone Information.
Waugh (US 10853359 B1. Data Log Stream Processing Using Probabilistic Data Structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2454